Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7, 8, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 7 and 14 are directed to a “program”. “program”, as recited, is a program/ software per-se and is non-statutory, therefore, rejected.

Claim 8 merely recites non-functional descriptive material and does not fit the process, machine, manufacture, and composition of matter, therefore, non-statutory. Furthermore, Applicant is cautioned that the specification is silent as to the nature of the recording medium. As such, the Broadest Reasonable Interpretation (BRI) includes signals/ carrier wave which are also non-statutory.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 2, 4, 7, and 9 are rejected as they recite acronyms HDR, GOP, EP_map without indicating what they stand for therefore creating confusion/ vagueness.

Claim 4 is further rejected as it contains the trademark/trade name Blu-ray.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A clip information and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toma et al., USPGPUB 2016/0330513 (hereinafter “Toma”).

Regarding claim 1, Toma discloses an information processing apparatus (Figs. 4, 5) comprising:
a generation unit that generates dynamic metadata including information regarding luminance of a picture (Fig. 5, ¶¶ [54], [61], [63]); and
an encoding unit that encodes HDR video data such that the dynamic metadata is added to each picture serving as a random access point (¶¶ [61], [63], 

Regarding claim 2, Toma further discloses wherein
the encoding unit adds the dynamic metadata to a first picture of a GOP as the picture serving as the random access point (¶¶ [121, [122], [301]-[302]).

Regarding claim 3, Toma discloses the information processing apparatus according to claim 1, further comprising:
a generation unit that generates playback control 20 information including information specifying the random access point, the playback control information being used for playing back a video stream obtained by the encoding (¶¶ [61], [63], [121], [122], [301]-[302]), wherein
the encoding unit adds the dynamic metadata to the picture serving as the random access point specified by the information included in the playback control information (¶¶ [54], [61], [63], [121], [122], [301]-[302]). Further see Figs. 13/ 32 and corresponding descriptions for additional details.

The method of claim 6 recites similar features as those of the apparatus of claim 1, effectuating the same, therefore, is rejected by the same analysis.

Claims 7 and 8 recite similar features as those of claims 1 and 6, therefore, rejected the same.

The playback apparatus of claim 9 recites similar features as those of claims 1 and 6, and is further disclosed by Toma, Fig. 5 (playback device), therefore, rejected by the same analysis.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toma, in view of Uchimura et al., USPGPUB 2016/0301907 (hereinafter “Uchimura”).

Regarding claim 4, Toma is not explicit in wherein
the information specifying the random access points is EP_map included in Clip Information, the Clip information being defined by a Blu-ray Disc format and serving as the playback control information, and
EP_map as the random access point.

However, Uchimura discloses a method and system for reproduction of content wherein 
the information specifying the random access points is EP_map included in Clip Information, the Clip information being defined by a Blu-ray Disc format and serving as the playback control information (Figs. 33, 34; ¶¶ [676]-[687]), and
the encoding unit adds the dynamic metadata to each picture serving as an entry point specified in the EP_map as the random access point (Figs. 33, 34; ¶¶ [676]-[687]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Toma with Uchimura’s teachings in order to utilize and adhere to well-known and widely understood standards.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toma, in view of Joung et al., USPGPUB 2011/0314174 (hereinafter “Joung”).



Regarding claim 5, Toma is not explicit in wherein
the information specifying the random access point is Movie Fragment Random Access Box, the Movie Fragment Random Access Box being defined by an MP4 format and serving as the playback control information, and
the encoding unit adds the dynamic metadata to each picture serving as the random access point specified by the Movie Fragment Random Access Box.

However, Joung discloses a method and system for content play back wherein
the information specifying the random access point is Movie Fragment Random Access Box, the Movie Fragment Random Access Box being defined by an MP4 format and serving as the playback control information (Figs. 2, 3, 5; ¶¶ [13], [31], [44]), and
the encoding unit adds the dynamic metadata to each picture serving as the random access point specified by the Movie Fragment Random Access Box (¶¶ [13], [31], [44]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Toma with Joung’s teachings in order to utilize and adhere to well-known and widely understood standards.




Allowable subject matter

Claims 10-13 are allowable as none of the prior art of record available to the examiner, at this time, teach and/or suggest the claim elements as presented.

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure. Applicants are required, under 37 CFR § 1.111 (c), to consider these references fully when responding to this Office Action.

Kozuka et al., USPGPUB 2016/0205338;  See Figs. 32. ¶ [289]

Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Marandi whose telephone number is (571)270-1843.  The examiner can normally be reached on 8:00 AM- 5:00 PM M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James R Marandi/
Primary Examiner, Art Unit 2421